Citation Nr: 0017197	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  99-03 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of 
temporomandibular joint (TMJ) surgery, claimed as fracture of 
the jaw.

2.  Entitlement to a rating in excess of 10 percent for low 
back pain secondary to musculoskeletal spasm with L3-4 
radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from February 1983 to 
September 1997.

The veteran filed a claim in April 1998 for service 
connection for disabilities to include back injury, herniated 
disc, and broken jaw.  This appeal arises from the June 1998 
rating decision from the Columbia, South Carolina Regional 
Office (RO) that granted service connection for low back pain 
secondary to musculoskeletal spasms with L3-4 radiculopathy 
and assigned an evaluation of 10 percent and denied for 
service connection for fracture of the jaw.  A Notice of 
Disagreement was filed in January 1999 and a Statement of the 
Case was issued in January 1999.  A substantive appeal was 
filed in February 1999 with no hearing requested.

The issue of entitlement to a rating in excess of 10 percent 
for low back pain secondary to musculoskeletal spasms with 
L3-4 radiculopathy is the subject of the Remand decision 
below.


FINDINGS OF FACT

1.  The veteran had surgery for a disability of the jaw in 
service and filed a claim for service connection soon after 
service.

2.  The claim for service connection for residuals of TMJ 
surgery, claimed as fracture of the jaw, is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of TMJ surgery, claimed as fracture of the jaw, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In this case, there was no notation of a jaw disability on a 
service enlistment examination.  A service medical record 
from April 1993 shows that the veteran had a history of TMJ 
and was scheduled for jaw surgery in August 1993.  In May 
1994, it was indicated that the veteran had preoperative 
diagnoses including dental facial deformity consisting of 
deficient anterior posterior mandible with a class 2 
malocclusion for which bilateral intraoral sagittal split 
osteotomy with advancement and rigid fixation was performed 
and the veteran was put on profile for 90 days.  There was no 
notation of TMJ or jaw surgery on the September 1997 
separation examination.  

The veteran separated from service in September 1997 and 
filed a claim for service connection for TMJ surgery, also 
claimed as fracture of the jaw, in April 1998.

In this case, as the veteran had surgery for a disability of 
the jaw which is documented in the service medical records 
and claimed service connection for residuals of this surgery 
soon after service.  The undersigned finds that the veteran 
has presented a claim for service connection that is 
plausible. 


ORDER

The claim of entitlement to service connection for residuals 
of TMJ surgery, claimed as fracture of the jaw, is well 
grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
residuals of TMJ surgery, claimed as fracture of the jaw, is 
well grounded, VA has a duty to assist the appellant in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Initially, there is some indication that not all of the 
veteran's service medical records are of record.  There are 
no dental records and further, the veteran herself submitted 
service medical records regarding the disability at issue 
that are not part of the service medical records that are of 
record.  Therefore, any additional service medical records, 
including dental records should be obtained. 

The Court has also held that the duty to assist includes the 
duty to obtain adequate and contemporaneous VA examinations.  
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill the 
statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).  In this case, a VA examination is needed to 
address the medical issue presented on appeal.

Further, if, on examination, there is evidence that any 
residuals of any jaw surgery includes scars or muscle damage, 
separate ratings for any such disability should be 
considered.  The Court held in the case of Esteban v. Brown, 
6 Vet. App. 259 (1994) that an appellant might be entitled to 
separate ratings for residuals of an injury to include 
painful scars and muscle damage if the assignment of the 
additional rating did not violate the prohibition against 
pyramiding under 38 C.F.R. § 4.14.  The critical element in 
determining whether separate conditions referable to the same 
disability may be assigned separate ratings is that none of 
the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other conditions.

The undersigned notes that as to the issue of entitlement to 
a rating in excess of 10 percent for low back pain secondary 
to musculoskeletal spasms with L3-4 radiculopathy, the record 
is inadequate for rating the veteran.  The latest VA 
examination in May 1998 did not take into consideration the 
requirements of DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
DeLuca, the Court held that in evaluating a service-connected 
joint, the Board erred by not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement under 38 C.F.R. § 4.45.  Thus, when 
considering the rating to be assigned a service-connected 
joint, medical evidence must be obtained as to any additional 
range of motion loss or ankylosis due to pain on use, 
incoordination, weakness, fatigability, or during flare-ups.  
DeLuca.  It is indicated that the veteran has limitations due 
to pain, therefore, the extent of any diminished range of 
motion during flare ups should be documented in a current 
examination.  Additionally, the veteran has reported 
radiation of the pain into the lower extremities due to the 
service connected low back pain secondary to musculoskeletal 
spasms with L3-4 radiculopathy.  Therefore, the veteran 
should be afforded an orthopedic examination to address the 
DeLuca requirements and a neurological examination to address 
any radicular symptoms.

Additionally, on the May 1998 VA examination report, the 
examiner noted that results of a reported MRI were not 
available.  The duty to assist a veteran as provided for in 
38 U.S.C.A. § 5107(a) has been interpreted to require 
providing the veteran with a VA examination that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  This is to ensure that 
the evaluation of a disability is a fully informed one.  
Thus, another examination should be ordered and all indicated 
diagnostic test should be performed and their results 
reviewed.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be asked to 
identify those service medical facilities 
from which she sought treatment for a jaw 
problem in service; the dates of 
treatment; and the unit to which she was 
assigned at the time.  She should also be 
asked to describe whether the problem 
arose from an injury or otherwise.  If it 
arose from any injury, the date and 
circumstances of such injury should be 
identified.  Further, if the veteran has 
any additional service medical records in 
her possession, they should be forwarded 
to the RO to be considered in connection 
with her claim.  The RO should obtain any 
additional service medical records for 
the veteran, including dental records.  
In connection therewith, specific 
requests should be made to the facilities 
from whom the veteran reported receiving 
treatment.

2.  The RO should obtain the names and 
addresses of all health care providers 
who treated the veteran for any residuals 
of TMJ surgery, also claimed as fracture 
of the jaw, and for service connected low 
back pain secondary to musculoskeletal 
spasms with L3-4 radiculopathy since 
service. 

3.  Thereafter, the veteran should be 
afforded a special VA dental examination 
regarding residuals of TMJ surgery, also 
claimed as fracture of the jaw and 
special VA orthopedic and neurological 
examinations regarding low back pain 
secondary to musculoskeletal spasms with 
L3-4 radiculopathy.  Notification of the 
date, time and place of the examinations 
should be sent to the veteran.  The 
claims folder must be made available to 
the examiners for review prior to the 
examinations.  All necessary diagnostic 
testing should be done to determine the 
full extent of all disability present.  
All disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history.

Residuals of TMJ surgery, also claimed as 
fracture of the jaw:  The examiner should 
answer the following question below.  In 
so doing, the examiner should respond 
using any phrase appearing in bold type 
in the question.  Any such phrase 
represents the standard of proof that the 
Board uses in adjudicating claims 
involving service connection.  The 
examiner should avoid using phrases like 
"possibly", "may have", "could 
have".  If the examiner agrees or 
disagrees with any opinion of record 
concerning the issue of service 
connection for residuals of TMJ surgery, 
also claimed as fracture of the jaw, he 
or she should comment on the reasons for 
any such disagreement or agreement.

Is it at least as likely as not (the 
probability is equal to or greater 
than 50 percent) that the veteran 
has any current residuals of any in 
service TMJ surgery or fracture of 
the jaw.  If so, all such residuals 
should be identified and the 
severity thereof should be 
described.  

Low back pain secondary to 
musculoskeletal spasms with L3-4 
radiculopathy:  The orthopedic examiner 
should indicate the range of motion of 
the veteran's low back as well as the 
normal range of motion, in degrees.  It 
should also be indicated whether there is 
any muscle spasm on extreme forward 
bending; loss of lateral motion; abnormal 
mobility on forced motion; listing of 
whole spine to opposite side, or positive 
Goldthwaite's sign; and whether there is 
any pain, weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
service connected low back pain secondary 
to musculoskeletal spasms with L3-4 
radiculopathy, due to any of the 
following:  (1) pain on use, including 
flare ups; (2) weakened movement; (3) 
excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss or ankylosis (specify whether 
favorable or unfavorable) due to pain on 
use or during flare ups under § 4.45.  If 
the examiner is unable to make such a 
determination, it should be so indicated 
on the record.   

The neurological examiner should 
determine whether the veteran has any 
neurological manifestations referable to 
the service connected low back pain 
secondary to musculoskeletal spasms with 
L3-4 radiculopathy.  If so, all such 
manifestations should be described in 
detail.  The discussion must include 
notation as to whether the veteran has 
symptoms compatible with sciatic 
neuropathy; characteristic pain; 
demonstrable muscle spasm; or absent 
ankle jerk or other neurological findings 
appropriate to the site of any diseased 
disc.  If attacks of intervertebral disc 
syndrome are present, the examiner should 
note whether the attacks are recurrent, 
whether there is intermittent relief, or 
whether there is little intermittent 
relief.  All factors upon which any 
medical opinion is based must be set 
forth for the record.

4.  The RO should review the veteran's 
claims for service connection for 
residuals of TMJ surgery, claimed as 
fracture of the jaw, and for an increased 
rating for service connected low back 
pain secondary to musculoskeletal spasms 
with L3-4 radiculopathy on the basis of 
all the evidence of record.  
Consideration should be given to 
38 C.F.R. §§ 4.40 and 4.45 and the 
provisions of DeLuca and Esteban, as 
appropriate.  If any decision remains 
adverse to the veteran, she and her 
representative should be furnished a 
Supplemental Statement of the Case.  
Consideration should be given to the 
recent case of Fenderson v. West, 12 Vet. 
App. 119 (1999).  Therein, the Court held 
that, with regard to initial ratings 
following the grant of service 
connection, separate ratings can be 
assigned for separate periods of time 
based on the facts found-a practice 
known as "staged" ratings.  The 
Supplemental Statement of the Case should 
additionally include consideration and 
discussion of 38 C.F.R. § 3.655 with 
regard to the increased rating claim if 
the veteran fails to appear for a 
scheduled examination.  If the veteran 
fails to appear for a scheduled 
examination, the RO should include 
verification in the claims file as to the 
date the examination was scheduled and 
the address to which notification was 
sent.  The veteran and any attorney or 
representative of record should then be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals





 



